Name: COMMISSION REGULATION (EC) No 256/95 of 8 February 1995 laying down detailed rules for the application of the arrangements applicable to the importation into the Community of sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia up to 30 June 1995
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  international trade;  animal product;  trade policy
 Date Published: nan

 No L 30/24 Official Journal of the European Communities 9 . 2. 95 COMMISSION REGULATION (EC) No 256/95 of 8 February 1995 laying down detailed rules for the application of the arrangements applicable to the importation into the Community of sheepmeat and goatmeat products origi ­ nating in Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Re ­ public of Macedonia up to 30 June 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, from 1 July 1995 of the new arrangements to be applied in accordance with the decisions taken under the GATT (Uruguay Round) ; Having regard to the Treaty establishing the European Community, Whereas the 1981 Agreement between the Community and the Socialist Federal Republic of Yugoslavia provided for a limitation of experts to Greece during certain sensi ­ tive periods ; whereas similar agreements with other third countries also provide for such a limitation ; whereas such agreements have been extended until 30 June 1995 ; Having regard to Council Regulation (EEC) No 3125/92 of 26 October 1992 on the arrangements applicable to the importation into the Community of sheepmeat and goat ­ meat products originating in Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia ('), and in particular Article 3 thereof, Whereas the sound management of the market as well as certain specified problems linked to the imports from the Republics of former Yugoslavia pending the classification of relations with the countries in question, require that, by way of exceptional measures, a limitation be placed during sensitive periods, on exports to Greece ; whereas these restrictions shall be strictly limited to 30 June 1995 ; Whereas Regulation (EEC) No 3125/92 partly suspends the administration of the import arrangements laid down in the 1981 Agreement between the Community and the Socialist Federal Republic of Yugoslavia on trade in the sheepmeat and goatmeat sector (2) and of the 1990 Adjust ­ ment Agreement (3) and provides, on a temporary basis, for the exclusive administration of the arrangements by the Community, with the quantities agreed in that Agree ­ ment being distributed among the new Republics created from that Republic ; whereas Article 3 of Regulation (EEC) No 3125/92 provides that detailed rules are to be adopted for this new administration ; Whereas steps should be taken also to determine the authorities issuing the document showing the origin of the quantities in the various Republics ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Whereas steps should be taken, to that end, to determine the distribution of the quantities among the various Republics and the procedures to be followed for the issue of import licences and in particular the model to be used for the document showing the origin of the quantities ; HAS ADOPTED THIS REGULATION : Whereas, however, no quantities should be fixed for Serbia and Montenegro for as long as the prohibition provided for in Council Regulation (EEC) No 990/93 (4), remains in force ; Article 1 Whereas application of these import arrangements should be limited to 30 June 1995 pending the entry into force 1 . Under the arrangements laid down in Regulation (EEC) No 3125/92, of the quantities of sheepmeat and goatmeat products provided for in the 1981 Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia, a quantity of 2 240 tonnes shall be distributed among the following new Republics created from that Republic as follows during the first half of 1995 : (') OJ No L 313, 30. 10. 1992, p. 3 . (2) OJ No L 137, 23 . 5. 1981 , p. 29. (3) OJ No L 95, 12. 4. 1990, p. 1 . 4) OJ No L 102, 28 . 4. 1993, p. 14. 9 . 2. 95 Official Journal of the European Communities No L 30/25 (tonnes carcase equivalent) CN code Description Third countries concerned and quantities Bosnia Herzegovina Croatia Slovenia Former Yugoslav Republic of Macedonia 0 0 ° 700104 Live sheep and goats : 0104 10 30  live lamp up to a year old (') 0104 10 80  other live sheep other than pure-bred bree ­ ding animals (') 0104 20 90  live goats other than pure-bred breeding animals (') 0204 Meat of sheep or goats :  fresh or chilled  frozen 595 315 35 1 225 0 0 0 0 (') For products falling within CN subheadings 0104 10 30, 0104 10 80 and 0104 20 90, the net mass (live weight) / carcase mass (carcase equivalent weight) conversion coefficient to be used is 0,47. 2. The forms shall be printed and completed in one of the Community languages. 3. Each document shall bear a serial number in the top right-hand box. The copies shall bear the same number as the original. 4. The issuing authority shall keep two copies and return the original and one copy to the applicant. Article 4 1 . The issuing authorities listed in Annex II must : (a) be recognized as such by the exporting third country ; (b) undertake to provide the Commission and the Member States, at their request, with any information that can be used for verifying the accuracy of the particulars shown on the document of origin and on the import licence applications. 2. The Commission shall revise the list if an issuing authority ceases to be recognized or fails to fulfil one of the obligations incumbent on it or if a new issuing autho ­ rity is designated. 2. However, with regard to the Republics referred to above for which slaughterhouses approved in respect of exportation to the Community do not yet exist, the quan ­ tities of meat shall be converted into quantities of live animals, expressed as carcase weight. Article 2 1 . Applications for licences to import the quantities referred to in Article 1 shall be submitted to the compe ­ tent authorities of the Member States, within the first 10 days of each quarter. 2. Applications for import licences shall :  be accompanied by a document of origin, a model of which is set out in Annex I, complying with Article 3 , issued at most one month previously by one of the issuing authorities listed in Annex II,  contain an indication of the price level proposed for importation of the quantities. The competent authorities of the Member States shall keep the document of origin for three years . 3 . Import licences may be issued for the first quarters of the year within the limits of 70 % of the quantities laid down in respect of each Republic. For the second quarter, import licences for the said products may be issued within the limits of the balance remaining available. However, in respect of Greece, import licences may be issued only up to a limit of 320 tonnes for the first quarter of 1995 for all the four Republics. Article 3 1 . The document of origin referred to in Article 2 shall be drawn up in one oiginal and three copies of different colours and shall consist of a form, a model of which is shown in Annex I. The form shall measure approximately 210 X 297 mm. The original shall be drawn up or, paper which shall show up any tampering by mechanical or chemical means. Article 5 1 . Applications for import licences broken down by product and by country of origin shall be forwarded by the Member States to the Commission at the latest by the 16th day of each quarter. 2. The Commission shall decide by product and by origin : (a) to authorize the issue of licences for all the quantities applied for and forwarded to it ; or (b) to reduce such quantities by a single percentage. 3. Licences shall be issued on the 30th day of each quarter. No L 30/26 Official Journal of the European Communities 9 . 2. 95  Importavgiften begrÃ ¤nsad till noll [tillÃ ¤mpning av fÃ ¶rordning (EG) nr 256/95]. Article 7 The level of the security relating to the import licences shall be :  ECU 0,5 per animal for live animals,  ECU 2 per 100 kg net mass for other products. Article 6 1 . Import licences shall be valid for three months from their date of issue within the meaning of Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 ('). 2. Licence applications and licences shall bear in Box 8 the name of the Republic of origin . In the case of products falling within CN codes 0104 10 30, 0104 10 80 and 0104 20 90, licence applications and licences shall bear in Boxes 17 and 18 particulars of the net mass and the number of animals to be imported. A licence shall make it compulsory to import products from the country indicated. 3. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, only the quantity indicated in Box 17 of the import licence may be put into free circulation ; the number '0' shall be entered to this effect in Box 19 of the said licence. 4. Import licences issued in respect of the quantities referred to in paragraph 1 shall bear in Box 24 one of the following entries : Article 8 Member States shall notify the Commission by telex or fax, at the latest on the 15th day following the date of issue, of the quantities, by product and by origin, in respect of which import licences have been issued under this Regulation.  ExacciÃ ³n limitada a cero [aplicaciÃ ³n del Reglamento (CE) n ° 256/95]  Importafgift begrÃ ¦nset til nul (jf. forordning (EF) nr. 256/95)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwendung der Verordnung (EG) Nr. 256/95) Article 9 By way of derogation to the timing referred to in Article 2 ( 1 ) and Article 5 (1 ) 2 and 3 the following provisions shall apply for the first quarter of 1995 :  applications for import licences shall be submitted to the competent authorities of each Member State at the latest on 20 February 1995,  applications for import licences broken down by product and country of origin shall be forwarded by the Member States to the Commission at the latest on 24 February 1995,  licences shall be issued by 28 February 1995 at the latest.  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ [Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹$. 256/95]  Levy limited to zero (application of Regulation (EC) No 256/95)  Prelevement limitÃ © Ã zÃ ©ro [application du rÃ ¨glement (CE) n ° 256/95]  Prelievo limitato a zero [applicazione del regolamento (CE) n . 256/951  Heffing beperkt tot nul (toepassing van Verordening (EG) nr. 256/95) Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable until 30 June 1995.  Direito nivelador limitado a zero [aplicaÃ §Ã £o do Regula ­ mento (CE) n? 256/95]  Tuontimaksutta [asetuksen (EY) N:o 256/95 mukai ­ sesti] This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1995. For the Commission 1?rsin I?I^5 Member of the Commission (') OJ No L 331 , 2 . 12. 1988, p. 1 . 9 . 2. 95 Official Journal of the European Communities No L 30/27 ANNEX I 1 . Exporter (name, full address, country) 2. No of deliverance ORIGINAL 3. ISSUING AUTHORITY 4. Consignee (name, full address, country) 5 . Country of exportation 6. Country of destination 7 . Means of transport at the outset Document of origin to accompany application for a licence to import sheep, goats, sheepmeat and goatmeat into the European Commu ­ nity Expiry date 8. Marks, numbers, number and kind of packages ; description of goods ; nature and presentation of the 9. CN code products : whether the meat is fresh , chilled or frozen ; number of livestock 10 . Net mass (kg ) 11 . Net mass (kg) ( in words) 12 CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the quantity shown on this document of origin representing ... kg carcase mass ( 1 ) of the total quantity covered by Regu ­ lation (EC) No 256/95 originates in . . . To be co m pl et ed by ty pe w rit er o r in bl oc k capitals. Place (Stamp of the issuing authority) Date (Signature) (') Use the conversion coefficients given in Regulation (EC) No 256/95. No L 30/28 Official Journal of the European Communities 9 . 2. 95 ANNEX II List of authorities in exporting countries empowered to issue documents of origin Croatia : Euroinspekt, Zagreb, Croatia Slovenia : Inspect, Ljubljana, Slovenia Former Yugoslav Republic of Macedonia : Economic Chamber, Skopje Bosnia-Herzegovina : Economic Chamber of Bosnia and Herzegovina.